DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinsky (US 2006/0293731) in view of Francischelli (US 2010/0023004).
Regarding claims 1, 4 and 5, Rubinsky discloses an apparatus and method for treating tumors that includes an electrosurgical generator connected to two electrodes controlled by a processor (fig. 1) to output a first signal having certain parameters ([0077]). The apparatus further includes a separate EIT device for measuring the impedance of a tumor ([0049]-[0050]). The processor is configured to adjust a parameter of treatment based on the impedance to account for changes in the tumor during the delivery of the first signal ([0054]-[0057]). In this case the “first time” can be whatever sampling increment is employed (however small) and whatever changes are deemed necessary by the processor results in what can be considered a second signal being delivered for a second time where the second time is the length of time the second signal is employed. Clearly the imaging and adjustment of parameters would not be conducted unless changes were expected to occur as a result of the treatment resulting from the application of energy, including the first signal. Rubinsky fails to disclose the generator is an AC generator. However, AC generators are ubiquitous in the art and Applicant has not disclosed that the use of such common technology is critical or produces unexpected results. Francischelli discloses a device similar to Rubinsky and teaches that irreversible electroporation, the ablation mechanism employed by Rubinsky, can be produced using an AC generator ([0028]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Rubinsky to use any generator commonly known to be useful for electroporation, including an AC generator as taught by Francischelli, that would produce the predictable result of allowing a user to treat tissue in a desired manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,655,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a simple broadening of the patented claims.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a simple broadening of the patented claims.

Allowable Subject Matter
Claims 2, 3, 6 and 7 will be objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the double patenting issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are indicated allowable (pending double patenting issues) for substantially the same reasons the claims in the parent application were allowable. While the breadth of claims 1, 4 and 5 allows a rejection using unrelated prior art, claims 2, 3, 6 and 7 at least sufficiently clearly recite an apparatus for and method of treating a tumor that is not contemplated by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding “real-time” including both continuous and discrete time intervals, see for example paragraph [0066] of US 2011/0077641 to Dunning.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794